Citation Nr: 1206746	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-06 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative changes to the bilateral hips, claimed as secondary to a service-connected lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

The Appellant (Veteran) is represented by:  Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the RO in San Diego, California, sent under cover letter from the RO in Denver, Colorado.

The Veteran presented testimony at the RO at a Board hearing, chaired remotely by the undersigned Veterans Law Judge, via videoconference, in November 2011.  A transcript of the hearing is associated with the claims file.  The record was held open for 60 days following the hearing so that the Veteran could obtain and submit additional evidence in the form of a medical opinion relating his bilateral hip disorder to the service-connected back disability.  The Veteran submitted a December 2011 medical opinion from his private physician; however, the opinion does not address a relationship between the service-connected back disability and the Veteran's hips, so is not pertinent to the matter on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A review of the record reveals that the Veteran has submitted a timely notice of disagreement with a July 2010 rating decision that denied a TDIU; however, a statement of the case has not yet been issued.  

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c) (2011); Manlincon v. West, 12 Vet. App. 238 (1999).

A remand is also required regarding service connection for a bilateral hip disorder to ensure that there is a complete record upon which to decide the claim.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

Regarding the bilateral hips, the Veteran has pursued a secondary service connection theory of etiology.  In essence, he contends that a current bilateral hip disorder is proximately due to or a result of his service-connected low back disability.  Under 38 C.F.R. § 3.310(a) (2011), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to current disability of the hips, it is uncontroverted that the Veteran has been diagnosed with arthritis and acetabular impingement syndrome of the bilateral hips.  It is also uncontroverted that service connection is in effect for lumbar spine spondylolysis with spondylolisthesis and degenerative disc disease, as well as sciatica with radiculitis and radiculopathy of the lower extremities (neurological disorder), including the hips.  The question remaining is whether the Veteran's arthritis and/or acetabular impingement syndrome (non-neurological disorders) were caused or aggravated by the service-connected low back disability.  

In this case, the record contains medical opinions regarding incurrence of the bilateral hip disorder, but no opinion addressing aggravation (permanent worsening in severity).  Specifically, a VA opinion dated January 2009 relates the Veteran's arthritis to his age.  A VA opinion dated July 2009 relates acetabular impingement syndrome to a congenital condition.  However, there is no opinion that addresses whether any current hip disorder, congenital or otherwise, was aggravated (permanently worsened in severity) by the Veteran's service-connected low back disability.  

The Board acknowledges that a July 2007 VA ambulatory care outpatient note contains the examiner's observation that the Veteran has been compensating for his back pain by changing the way he walks to support his back in a position that causes him the least amount of pain, and that this in turn has resulted in secondary pain and aggravation of his hips; however, this notation does not address whether the secondary pain and aggravation represents "aggravation" as that term is defined in the applicable statute and regulations - in other words, whether this is simply an exacerbation of symptoms, or whether there is a true worsening of any of the diagnosed disorders beyond its natural progress.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, has worsened.  See also Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (holding that a lasting worsening of the condition that still exists currently is required to show aggravation).  

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed hip disorders and his service-connected back disability.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing which diagnosed hip disorder(s) is/are impacted by the service-connected back disability, and whether and to what extent such impact of the back disability results in a true worsening of such hip disorder beyond its natural progress, as opposed to temporary exacerbation of symptoms.  As noted in the Introduction, an opinion submitted by the Veteran following the hearing addressed only the etiology of the already service-connected back disability, and is not pertinent to the matter on appeal.

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

The Board finds that a VA examination with medical nexus opinion is required to determine whether the current right and/or left hip disorder was aggravated by the service-connected low back disability.  

Accordingly, the issues of service connection for a bilateral hip disorder (as secondary to the service-connected back disability) and TDIU are REMANDED for the following action:

1.  Issue a statement of the case on the issue of TDIU, and in connection therewith, provide the Veteran with appropriate notice of appellate rights.

2.  Obtain a supplemental opinion from the examiner who conducted the June 2009 VA examination.  If the examiner is not available, obtain an opinion from another medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The relevant documents in the claims folder should be made available to and reviewed by the reviewer/examiner.  

The VA examiner is directed to consider the Veteran's reported history of an altered gait due to his service-connected back disability.  The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed hip disorder was worsened beyond its natural progress or normal course by the service-connected back disability; and if so, to what extent.  The opinion should directly address the evidence attributing an altered gait to the Veteran's low back pain.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issue of service connection for a bilateral hip disorder should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate supplemental statement of the case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

